                 Case 3:18-cv-06155-JCS Document 96 Filed 04/09/21 Page 1 of 4




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     Email: yhuang.law@gmail.com
 5
     Attorney for Plaintiffs
 6
 7
 8                                              UNITED STATES DISTRICT COURT
 9                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN FRANCISCO/OAKLAND DIVISION
11
12
     CANDIDO ZAYAS, RUBEN SOTO,                                                      Case No.: 3:18 -cv-06155
13
     ALFREDO RUIZ, JOSE POOT, MILTON
14   LECLAIRE, NIGEL HENRY, RALPH                                          Related Case No. 3:18-cv-04890-JCS (Johnson)
     DOMINGUEZ, MATTHEW BRUGMAN ,                                          Related Case No. 18-cv-04857 JCS (Taylor)
15   MICHAEL BROWN, KISHAWN NORBERT,
16   MARK EDWARD HILL, and JAMES CLARK                                     SUPPLEMENTAL DECLARATION IN
     on behalf of themselves individually and others                       SUPPORT OF JOINT MOTION FOR
17   similarly situated, as a class and Subclass,                          PRELIMINARY APPROVAL OF
                                                                           SETTLEMENT
18                                Plaintiffs,
19                      vs.
                                                                           Hearing Date: April 23, 2021
20   SAN FRANCISCO COUNTY SHERIFF S                                        Time:         9:30 a.m.
21   DEPARTMENT, CITY AND COUNTY OF                                        Place:        Courtroom G, 15th Floor
     SAN FRANCISCO, SAN FRANCISCO
22   SHERIFF VICKI HENNESSEY; UNDER                                        Magistrate Joseph Spero, presiding
     SHERIFF MATHEW FREEAN; CHIEF
23   DEPUTY SHERIFF PAUL MIYAMOTO;
24   CAPTAIN JASON JACKSON, SARGEANT
     DOLLY and John & Jane DOEs, Nos. 1 - 50.
25
                                 Defendants.
26
27
              I, YOLANDA HUANG, declare:
28
                                                                       1
           PLAIN IFFS SUPPLEMENTAL DECLARATION IN SUPPORT OF JOINT MOTION FOR PRELIMINARY APPROVAL OF
                                                         SETTLEMENT
     Za a , e al. . Sa F a ci c C She iff De a me e al., United States District Court, Northern District of California, Case No.3:18-cv-06155
                 Case 3:18-cv-06155-JCS Document 96 Filed 04/09/21 Page 2 of 4




 1   1. I am an attorney licensed to practice in the State of California, am admitted to appear before this
 2   Court. I am one of the counsel for Plaintiffs.
 3   2. Plaintiffs have investigated the process and cost of using social media to reach class members
 4   for whom we do not have current contact information. There are companies who specialize in
 5    ocial media ma ke ing. One               ch compan i          Do I Fo The Kid , hich peciali e in Facebook
 6   marketing. Attached as Exhibit A is a true and correct copy of a proposal, outlining how Do It For
 7   The Kid would develop targeted ads, to each an audience of up to 7,000 individuals, and through
 8   these targeted ads, aim to notify members of the class.
 9   3. The costs for this social media campaign are comparable to print media. However, we would be
10   able to gauge the efficacy based upon the number of daily clicks. This outreach can also be
11   expanded or extended.
12   4. I know that this population uses Facebook, and I have been successful in reaching clients
13   through Facebook contacts. Furthermore, Facebook pages do not expire, and have no fee, so
14   individuals can retain their Facebook page while in custody and simply re-activate their Facebook
15   pages when they are out of custody, which many do.
16            I make this declaration under penalty of perjury under the laws of the State of California.
17   Executed in Berkeley, California on April 9, 2021.
18
                                                                 __/s/ Yolanda Huang________________
19
                                                                 Yolanda Huang
20
21
22
23
24
25
26
27
28
                                                                       2
           PLAIN IFFS SUPPLEMENTAL DECLARATION IN SUPPORT OF JOINT MOTION FOR PRELIMINARY APPROVAL OF
                                                         SETTLEMENT
     Za a , e al. . Sa F a ci c C She iff De a me e al., United States District Court, Northern District of California, Case No.3:18-cv-06155
                 Case 3:18-cv-06155-JCS Document 96 Filed 04/09/21 Page 3 of 4




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
                                                                 EXHIBIT A
22
23
24
25
26
27
28
                                                                       3
           PLAIN IFFS SUPPLEMENTAL DECLARATION IN SUPPORT OF JOINT MOTION FOR PRELIMINARY APPROVAL OF
                                                         SETTLEMENT
     Za a , e al. . Sa F a ci c C She iff De a me e al., United States District Court, Northern District of California, Case No.3:18-cv-06155
            Case 3:18-cv-06155-JCS Document 96 Filed 04/09/21 Page 4 of 4




Priscilla Grim
Dba D I F        T eKd
2328 NEWK RK AVE, 4C
BROOKLYN, NY 11226
Pa ment accepted ia Venmo, Zelle, CashApp, Bitcoin, Ether m, Heli m, or Direct Deposit to Chase Bank



Proposal
    353
PREPARED FOR                                                                                PREPARED DA E
                                                                                             Sat rda , March
Green re Law, PC                                                                                  20th, 2021

2550 Ninth Street, Ste. 204B, Berkeley, CA 94710 | (510) 900-9502
T   e e   d La e Ma c 2021   MdA   2021



Primary Objective
Reach an audience of 500 low-income, homeless men, who were housed in the San Francisco Hall of
Justice jail during the long-term sewage problems, and are the recipients of a $2.1 million class
action lawsuit.

Timeline + Budget
After signed agreement of contract and NDA terms, April 1 - 15, 2021
    ● Design Artwork, build a landing page on greenﬁrelaw.com, create three ads ($500) (c     ee
          h ee da af e c         ica i  c a e a i ecei ed)
    ● Create Facebook Custom Audience with age and gender parameters and recently visited
         locations of addresses with homeless services ($1000) (de i e ed a he a e i e a he de ig
         a      k)
    ● Set up ad campaign through Facebook Business platform for the Greenﬁre Law ﬁrm
         Facebook page https://www.facebook.com/greenﬁrelaw ($500) (        da af e a     a f ad
         c ae a)
    ● Ad campaign observation and maintenance, with reporting back after seven days. ($500)

$2500 for Ms. Grim, see pricing above.

f Greenﬁre would like to use in house designer, Ms. Grim will waive $500 design fee

 nitial proposed spend on Facebook platform - $150.00 with review after one week of results.
Estimated daily results on sample parameters would be reaching 2.4K - 7K people a day with 106 -
305 link clicks a day. Ms. Grim will forward new estimated daily results on full parameters (total age
ranges and possible visited addresses).

Engagement Reporting
During the time of contract, the consultant will provide daily reports of engagement in PDF form for
review by Greenﬁre Law.
